Order entered September 13, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00116-CR

                      CLETERRION DENGELO MOSBY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F17-75925-V

                                           ORDER
       Appellant’s brief was initially due on July 22, 2018. When it was not filed, we notified

appellant by postcard dated July 25 that the brief was overdue and directed him to file his brief

along with a motion to extend time by August 4, 2018. To date, no brief or motion has been

filed, and we have had no communication from appellant.

       Therefore, we ORDER the trial court to conduct a hearing to determine why appellant’s

brief has not been filed. In this regard, the trial court shall make appropriate findings and

recommendations and determine whether appellant desires to prosecute this appeal or whether

appellant has abandoned the appeal. See TEX. R. APP. P. 38.8(b). If the trial court cannot obtain

appellant’s presence at the hearing, the trial court shall conduct the hearing in appellant’s

absence. See Meza v. State, 742 S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per
curiam). If appellant is indigent, the trial court is ORDERED to take such measures as may be

necessary to assure effective representation, which may include appointment of new counsel.

         We ORDER the trial court to transmit a record of the proceedings, which shall include

written findings and recommendations, to this Court within THIRTY DAYS of the date of this

order.

         We DIRECT the Clerk to send a copy of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; to counsel Sharita Williams

Blacknall; and to the Dallas County District Attorney.

         This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.




                                                    /s/   LANA MYERS
                                                          JUSTICE